Citation Nr: 0100699	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of fracture of the right knee, supracondylar, 
currently rated as 20 percent disabling.

2.  Entitlement to a temporary total disability rating for 
right knee disability based on hospitalization.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected right knee disability and to a temporary 
total disability rating for the right knee disability based 
on hospitalization.

The Board notes that the RO's August 1998 rating decision and 
November 1998 Statement of the Case erroneously listed the 
veteran's service-connected right knee disability as 
currently being rated as 10 percent disabling.  It is rated 
as 20 percent disabling and has been so since his initial 
grant of entitlement to service connection in January 1978.


REMAND

The Board initially notes that there has been a significant 
change in the law regarding VA's duty to assist.  This change 
occurred during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000); see Karnas v. Derwinski, 1 
Vet. App. 308, 313  (1991) (Where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted, 
the version of the law or regulation most favorable to the 
veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

In this regard, the Board specifically finds that there may 
be additional medical records available, but not currently in 
the claims file.  The veteran was recently admitted for 
psychiatric treatment at the VA Medical Center in Tuskegee, 
Alabama, during which time treatment of his right knee 
reportedly occurred.  Available records in the claims file 
reflect hospitalization from March 10, 1998, to March 31, 
1998, and from April 23, 1998, to May 7, 1998.  The claims 
file contains the discharge reports associated with these 
periods of hospitalization, but no other records, and these 
reports were submitted by the veteran; no attempt has been 
made by the RO to obtain any additional records.  Similarly, 
the veteran has repeatedly indicated that he is in receipt of 
Social Security disability benefits.  The Veterans Claims 
Assistance Act of 2000, supra, requires that VA attempt to 
obtain the above records.  See also Culver v. Derwinski, 3 
Vet. App. 292 (1992) (VA has a duty to obtain all pertinent 
medical records which have been called to its attention by 
the veteran and by the evidence of record.).

In addition, in regard to the veteran's service-connected 
right knee disability, VA has not met its duty to provide the 
veteran with a VA examination.  He has consistently indicated 
that his right knee symptomatology has worsened over time, 
yet the most recent VA examination report addressing his 
right knee is dated in 1980, more than 20 years ago.  The 
United States Court of Appeals for Veterans Claims has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one,"  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 19.9  (2000) (If further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board is required to remand the case 
back to the agency of original jurisdiction.).  Clearly, an 
updated VA examination is needed in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's clinical records from the VA 
Medical Center in Tuskegee, Alabama, 
including the complete records for his 
periods of hospitalization from March 10, 
1998, to March 31, 1998, and from April 
23, 1998, to May 7, 1998.  Copies of all 
correspondences made and records obtained 
should be made part of the claims folder.

2.  The RO should attempt to obtain any 
available records, including clinical 
data, from the Social Security 
Administration concerning the veteran's 
claim for disability benefits from that 
agency.  Copies of all correspondences 
made and records obtained should be made 
part of the claims folder.

3.  Thereafter, the RO should review the 
claims file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000) and 00-92  (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

4.  The RO should also schedule the 
veteran for VA orthopedic examination in 
order to assess the current nature, 
severity, and characteristics of his 
service-connected right knee disability.  
The examiner is to fully evaluate the 
right knee for ankylosis, subluxation or 
lateral instability, limitation of 
motion, and other symptomatology.  A full 
description of any and all pathology, its 
severity, and its effect on the veteran's 
employability should be provided.  Any 
necessary tests, such as X-rays, should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
findings should be made part of an 
examination report, a copy of which must 
be made part of the claims folder.

5.  Thereafter, the RO should 
readjudicate the claims on appeal on the 
merits and based on all of the evidence 
in the claims folder.

6.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



